DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment submitted on 08/03/2022 has been considered by the examiner. Claim 1 is amended and claim 2 remains the same. Currently, claims 1-2 are pending and are being examined.
Claim Objections
Claim 2 is objected to because of the following informalities: “the outer diameter” is recommended to be replaced with -an outer diameter-.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez (US 20110152775 A1) in view of Melsky (WO 9629112) and Yuki (WO 2016035788 A1)
Regarding claim 1, Lopez discloses an infusion pipe 603 (fig. 8, vent cannula 603, paragraph 0003, “The cutting, infusion, and aspiration functions of the handpiece may be controlled by the remote control console…”, suggesting that the vent cannula is usable in an infusion operation) used in an ophthalmic operation (paragraph 0005, “In various embodiments, a trocar cannula may be configured for insertion into an eye to facilitate insertion and removal of instruments during surgery”) comprising:
an insertion part “I” to be inserted inside a cannula piercing part “Cp” of a cannula for piercing the eyeball (see annotated fig. 8 below, insertion part and cannula piercing part hereinafter labeled “I” and “Cp”, respectively), 
a joining part “J” having a diameter larger than a diameter  of the insertion part “I”, pressed and secured by the cannula when the insertion part is inserted into the cannula (see annotated fig. 8 below, joining part hereinafter labeled “J” wider than insertion part “I”) and pressed and secured by the cannula when the insertion part is inserted into the cannula (see annotated fig. 8 below, seal presses against joining part J, and the joining part J is secured to the cannula, see paragraph 0030, “The vent cannula 603 may have an outer diameter that is smaller than an inner diameter of trocar cannula 101 to allow the vent cannula 603 to slide past the seal 111 and into the trocar cannula 101.”) and 
a connecting part “Co” that connects the joining part and the insertion part, (see annotated fig. 8 below, connecting part, hereinafter labeled “Co”, connecting insertion part “I” and joining part “J”)
wherein the insertion part “l” is shorter than the cannula piercing part “Cp” (see annotated fig. 8 below, L1 of insertion part < L2 of cannula piercing part),
wherein the infusion pipe 603 is connected to a tube (fig. 8, component directly above joining part “J”, see annotated fig. 9B for better representation of component. NOTE: component highlighted is considered to be a “tube” since it is a hollow cylinder) allowing perfusing water to pass therethrough (fig. 8, fluid is allowed to pass through both the tube and infusion pipe as an open passageway, see abstract, “vent cannula may be receivable in the slit of the seal for allowing fluids to vent from the eye through the cannula”, NOTE: thereby being capable of allowing water to pass therethrough).
Lopez fails to teach wherein the insertion part is shorter than the joining part , and wherein a cross-section of the insertion part is an arc shape from which a part of a circle is cut out.

    PNG
    media_image1.png
    862
    604
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    768
    424
    media_image2.png
    Greyscale

However, Melsky teaches a catheter tube to be placed within a patient (pg. 1, “the catheter consists of a tube, generally of silicone rubber… the distal end of the catheter resides in a patient’s vasculature”), wherein the tube is cut to the shortest possible length in order to minimize flow resistance (pg. 8, lines 26-28, “In other words, the catheter 11 may be trimmed at the time of implant so that is [sic] has the shortest possible length consistent with proper head placement in the patient, thus minimizing flow resistance”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to reduce the length of the insertion part disclosed in Lopez, as suggested by Melsky, for the purpose of minimizing flow resistance (see Melsky, pg. 8, lines 26-28), thereby making fluid transfer more efficient. 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the insertion part disclosed in Lopez to be shorter than the joining part for the purpose of minimizing flow resistance and making fluid transfer more efficient, and since Melsky suggests making the insertion part as short as possible (see Melsky, pg. 8, lines 26-28, lines 26-28, “In other words, the catheter 11 may be trimmed at the time of implant so that is [sic] has the shortest possible length consistent with proper head placement in the patient”), it would have been reasonably obvious to make it shorter than the joining part to minimize flow resistance.
Moreover, Yuki teaches a cross-section of the insertion part (fig. 1A, communicating portion 21) is an arc shape (see annotated figure 1A below) from which a part of a circle is cut out (fig. 1A, slit 23).

    PNG
    media_image3.png
    781
    487
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the insertion part disclosed in Lopez with the cross section of an arc shape from which a part of a circle is cut out, as taught by Yuki, for the purpose of providing suitable configuration for improving fluid flow to the eye by decreasing the fluid resistance within the tube, (see Yuki, Translation, pg. 5, paragraph 6, “However, in the above embodiment, the slit 23 is formed in the insertion portion 21. Therefore, the nutrient can flow into the insertion portion 21 not only though the opening on the distal end side of the insertion portion 21 but also through the slit 23. Thereby, the increase in the flow resistance of a nutrient can be suppressed”), thereby increasing the flow rate going through the insertion part.
Regarding claim 2, Lopez, as modified by Yuki, is silent to wherein the arc height of the cross-section of the insertion part is 30% or greater and 90% or less of the outer diameter of a virtual circular cross-section that is intact.
The property of an arc height of the cross-section of the insertion part is interpreted as a result-effective variable, subject to experimentation and testing. A result-effective variable is a parameter which achieves a recognized result. These results are obtained by the determination of optimum or workable ranges of said variable through routine experimentation. The property of an arc height of the cross-section of the insertion part achieves changing flow rates through routine experimentation. For example, in Yuki, the slit 23 is described as being an additional pathway for nutrient flow in addition to the opening on the distal end of the insertion portion 21, thus increasing nutrient flow rate. It would be reasonable to say that increasing the size of the slit 23 would increase nutrient flow. 
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was made to modify the combined references by adjusting the arc height of the cross-section of the insertion part such that the arc height of the cross-section of the insertion part is 30% or greater and 90% or less of the outer diameter of a virtual circular cross-section in order to optimize fluid flow rate. See MPEP 2144.05(II)(A,B). Also see in re Boesch and Slaney, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Response to Arguments
Applicant's arguments filed 08/03/2022 have been fully considered but they are not persuasive. 
In response to the applicant’s argument “although Melsky teaches making the catheter itself short, Melsky neither teaches nor fairly suggests the infusion pipe connected to the end of the tube allowing perfusing water to pass therethrough and used to join to the cannula as in the claimed invention”, it is noted that Applicant is simply attacking Melsky in isolation for lacking support for findings not relied upon by the Examiner, rather than addressing the Examiner's proposed combination of Lopez and Melsky. Nonobviousness cannot be established by attacking references individually when the rejection is predicated upon a combination of prior art disclosures. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 1097 (Fed. Cir. 1986).
In this case,  Lopez already teaches wherein the infusion pipe is connected to the end of the tube to allow perfusing water to pass therethrough (see analysis of claim 1 above), and Melsky is only cited to teach wherein tubing is cut to the shortest possible length in order to minimize fluid resistance.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to reduce the length of the insertion part disclosed in Lopez, as suggested by Melsky, for the purpose of minimizing flow resistance (see Melsky, pg. 8, lines 26-28), thereby making fluid transfer more efficient, and it would have further been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the insertion part disclosed in Lopez to be shorter than the joining part, since Melsky suggests making the insertion part as short as possible (see Melsky, pg. 8, lines 26-28, lines 26-28, “In other words, the catheter 11 may be trimmed at the time of implant so that is [sic] has the shortest possible length consistent with proper head placement in the patient”), and thus suggests that it would have been reasonably obvious to make it shorter than the joining part to minimize flow resistance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
 /QUANG D THANH/ Primary Examiner, Art Unit 3785